DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendments filed on 03/01/2021.
Claims 1-20 are currently pending in this application. Claims 1-20 have been amended.
No new IDS has been filed.

Response to Arguments
The previous 112(b) rejection to the claims 1-20 been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11 and 16,

Ferris et al. (US 2015/0242600 A1) teaches a processor receiving, from a software vendor system, a rule for converting a software license associated with a software program to a cloud software license in a cloud computing environment, and receives, from an owner computer of the software license, a request to convert the software license to the cloud software license. The request includes an identifier of the software vendor system and a license identifier. The cloud software license controls usage of a subscription for the software program in the cloud computing environment. The processor transmits the cloud software license to the owner computer. By providing license conversion, the Bring Your Own License (BYOL) service allows the user to utilize already purchased software programs in public clouds – see figs. 3, 4A; abstract; par. [0019] of Ferris.

Salapura et al. (US 2018/0007127 A1) teaches server resources in a data center with disaggregated into shared server resource pools. Servers are constructed dynamically, on-demand and based on a tenant's workload requirements, by allocating from these resource pools. The system also includes a license manager that operates to manage a pool of licenses that are available to be associated with resources drawn from the server resource pools. Upon provisioning of a server entity composed of resources drawn from the server resource pools, the license manager determines a license configuration suitable for the server entity. The license manager determines whether an adjustment to the license configuration is required. If so, an adjusted license configuration for the server entity is determined and tracked to the tenant. The data center thus allocates appropriate licenses to server entities as required - see figs. 7, 8; abstract, paras. [0010] - [0014] of Salapura.

Asati et al. (US 2018/0293363 A1) teaches a server, which compiles a software program with a randomly generated string to produce compiled code. The server also computes a hash of the compiled code to produce a unique identifier for the software program. Upon receiving a request from a user to download the software program, the server generates a transaction for a blockchain that has a transaction identifier and the transaction including a user identifier for the user and the unique identifier. The server embeds the transaction identifier and the unique identifier with the software program, and downloads the software program to a computing device associated with the user – see figs. 3, 4; abstract; paras. [0009], [0018] and [0019] of Asati.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations:
in the claims 1, 11 and 16 of a medium, system or method for, 
obtaining, by a first operating system, a license tier level of a second operation system;
determining whether the license tier level is a selected license tier level; and
dispatching, by the first operating system, a workload of the second operating system into a container of the first operating system, based on determining that the license tier level is at the selected license tier level, in which the workload is included in the container and is to be run by the container of the first operating system.
 
Dependent claims 2-10, 12-15 and 17-20 are allowed as they depend from allowable independent claim 1, 11 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAUNG T LWIN/Primary Examiner, Art Unit 2495